Citation Nr: 0502302	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial benefits.



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

The veteran died on August [redacted], 2001. 

The appellant is the veteran's daughter.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the VA Regional Office (RO) in San 
Diego, California.


FINDINGS OF FACT

1.  The veteran served on active duty from July 1943 to March 
1946.

2.  He died in August 2001 while at home; his ashes were 
scattered at sea.

3.  The veteran had not established service connection for 
any disability prior to his death and he was not in receipt 
of VA pension at the time of his death.  He did not have a 
claim for VA compensation or VA pension pending at the time 
of his death.

4.  There is no evidence to show that veteran was discharged 
from service for a disability incurred in or aggravated in 
the line of duty, nor did he have such a disability at 
discharge which would have justified discharge for 
disability.


CONCLUSION OF LAW

The requirements for payment of the VA nonservice-connected 
burial allowance have not been met.  38 U.S.C.A. §§ 101, 
2302, 2303, 5102, 5103, 5103A, 5107 (West 2003); 38 C.F.R. § 
3.1600 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Certain revisions in regulations have taken effect which 
require adherence to rules for the purpose of ensuring due 
process.  The appellant indicates that no further 
documentation is of record, and the Board is satisfied that 
all pertinent evidence is of record for a final resolution of 
the pending appellate issue without further development of 
the evidence.  

The veteran had World War II service.  He died at home in 
August 2001; the death certificate reflected that his death 
was due to cardiorespiratory arrest of minutes duration, due 
to metastatic pancreatic cancer of months duration.  At the 
time of his death, service connection was not in effect for 
any disability and he was not in receipt of VA nonservice-
connected pension benefits.

The appellant's primary argument relates to the fact that the 
VA regulations relating to burial benefits indicated that for 
basic entitlement, a veteran must have been in receipt of 
"pension" at the time of death, and that since the 
regulations do not specify that it had to be VA pension, any 
pension benefits should suffice for those purposes.  

The appellant has submitted information to the effect that 
the veteran was in receipt of company pension benefits.  His 
death certificate indicated that he had been a chemical 
engineer in data processing at a stated company.

Pursuant to the pertinent regulatory criteria which are found 
in the U.S. Code sections relating exclusively to VA benefits 
and entitlement, and more specifically, in the Code of 
Federal Regulations, Title 38, which is exclusively related 
to and definitely titled, on the cover and every page 
thereafter, "Veterans Benefits," if a veteran's death is not 
service connected, a certain amount may be paid toward the 
veteran's funeral and burial expenses.  Chapter 23 of the 
U.S. Code relates exclusively to veteran's burial benefits 
and is so titled from the outset.

Under current law, burial allowances are payable under 
certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.

Pursuant to the U.S. Code which relates, as cited above, 
exclusively to veterans and their benefits, if a veteran dies 
as a result of service-connected disability, certain burial 
benefits may be paid.  If a veteran's death is not service 
connected, entitlement to burial benefits may be found, in 
pertinent part, if at the time of death, the veteran was in 
receipt of pension or compensation.  38 U.S.C.A. § 2302; 
38 C.F.R. § 3.1600(b).  

As will be further discussed below, the pension or 
compensation to which the veteran would be entitled solely by 
virtue of being a veteran, would be, by singular definition, 
veteran's compensation or veteran's pension.  This is the 
wholly straightforward reading of the law; and a reading of 
the statute otherwise would be entirely inconsistent with the 
expressed intent of Congress both there and in all other 
pertinent sections.

The clear intent, expressed in the title of the book and all 
chapters therein, reflects the basic essence of the volume of 
laws in which this is located, i.e., that the compensation or 
pension in question must be that which is subject to the 
effectuation by VA.  This is not just true for burial 
benefits but for every other veteran benefit, of which there 
are myriad, as otherwise cited therein.

Entitlement to veteran's nonservice-connected burial benefits 
is subject, in part, to the following conditions: (1) At the 
time of death the veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and in the case of an original 
claim there is sufficient evidence of record on the date of 
the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death, or in the case of a reopened claim, there 
was sufficient prima-facie evidence of record on the date of 
the veteran's death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death; or (3) the deceased was a veteran of any war or was 
discharged or released from active military, naval or air 
service for a disability incurred or aggravated in line of 
duty and the body of the deceased is being held by a State 
(or a political subdivision of a State), and the Secretary 
determines that there is no next of kin or other person 
claiming the body of the deceased and there are not available 
sufficient resources in the veteran's estate to cover burial 
and funeral expenses.  38 U.S.C.A. § 2302(a) (West 2003); 38 
C.F.R. § 3.1600(b).

If a person dies from nonservice-connected causes while 
properly hospitalized by the VA, there is payable an 
allowance not to exceed a specified sum for the actual cost 
of the person's funeral and burial and an additional amount 
for transportation of the body to the place of burial.  For 
burial allowance purposes, the term "hospitalized by VA" 
means admission to a VA facility as defined in 38 U.S.C.A. 
§ 1701(4) (West 2003). 38 U.S.C.A. § 2303(a); 38 C.F.R. § 
3.1600(c).

The term "VA facility" means (a) facilities over which the 
Secretary has direct jurisdiction; (b) Government facilities 
for which the Secretary contracts; and (c) public or private 
facilities at which the Secretary provides recreational 
activities for patients.  38 U.S.C.A. § 1701 (West 2003).

It is neither asserted nor shown that the veteran had 
established service connection for any disability or that he 
was in receipt of pension at the time of his death. Further, 
it is neither asserted nor shown that he had a claim for 
service connection for a claim for pension pending at the 
time of his death.  The record also does not reflect that he 
was discharged from service for a disability incurred or 
aggravated in the line of duty or at the time of discharge 
had such a disability, as shown by official service records, 
which in medical judgment would have justified a discharge 
for disability.

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility or in a non-VA facility for hospital 
care authorized and approved by VA. 38 U.S.C.A. § 2303; 38 
C.F.R. § 3.1600(c).  Burial benefits are also payable if a 
veteran dies from nonservice-connected causes while properly 
hospitalized by VA. 38 U.S.C.A. § 2303(a); 38 C.F.R. § 
3.1600(c).  For burial allowance purposes, the term 
"hospitalized by VA" means authorized admission to a VA 
facility for hospital, nursing home, or domiciliary care; 
authorized admission (transfer) to a non-VA facility for 
hospital care under the authority of 38 U.S.C. § 1703 (West 
2003) (pertaining to non-VA facilities which have contracted 
with VA to furnish hospital care or medical services); 
authorized admission (transfer) to a nursing home for nursing 
home care at the expense of the United States; or authorized 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under law.  
38 U.S.C. § 2303(a)(2); 38 C.F.R. § 3.1600(c). 

The term "VA facility" means facilities over which VA has 
direct jurisdiction; government facilities for which VA 
contracts; and public or private facilities at which VA 
provides recreational activities for patients under 38 
U.S.C.A. § 1710 (West 2003). 38 U.S.C.A. § 1701(3) (West 
2003).  When a veteran while traveling under proper prior 
authorization and at VA expense to or from a specified place 
for the purpose of examination, treatment, or care dies 
enroute, burial, funeral, plot, interment, and transportation 
expenses will be allowed as though death occurred while 
properly hospitalized by VA.  38 C.F.R. § 3.1605 (2004).

The appellant collaterally argues that the statute does not 
say that the veteran must have died in a VA facility.  In 
deed, the statute does not so state, nor has VA suggested 
otherwise.  The veteran died while at home and not in a 
private hospital, which was not at VA expense, and did not 
die enroute to or from a specified place for examination, 
treatment, or care.  The various hospitalization options 
stipulated above, are an alternative criteria not additional, 
co-existing mandatory ones as the appellant has suggested, 
and as indicated above, it has not otherwise been suggested 
by VA.

With regard to the appellant's argument that her father was 
in receipt of pension benefits from his company and that 
since the law does not state that pension or compensation 
benefits have to have been VA benefits, thus her father's 
private pension benefits receipt should be sufficient.  This 
Board does not concur with either the premise or the 
conclusion.

The Board would note that the most basic of regulatory 
criteria, the essence and foundation of criteria associated 
with all benefits available to veterans, are set forth in 
Title 38, of the United States Code, as enacted by the Untied 
States Congress, is limited to and specifically entitled 
"Veterans Benefits," wherein are provided multiple 
definitions as solely relate to the entitlement and other 
factors relating to veteran's.  It would be wasteful and 
unnecessary in the context of regulatory writing to insert 
"veterans" or VA in front of each paragraph or sentence in 
the large volume. 

The unequivocal legislative intent is that the criteria 
relate only to veterans and as such, compensation is 
"veterans compensation", and pension is as contemplates 
"veterans pension" or that through which veterans are paid by 
VA; just as it would be redundant and unnecessary to insert 
"the Department of Veterans Affairs (VA)" since that is the 
title of both the volume and each chapter therein. 

Moreover, in the definitions section, this is so expressed as 
follows:  

The term "compensation" means a monthly payment made by the 
Secretary (of VA) to a veteran because of service-connected 
disabilities, or to a surviving spouse, child or parent of a 
veteran because of the service-connected death of the veteran 
occurring before January 1, 1957.  38 U.S.C.A. § 101 (13) 
(2003).

The term "pension" means a monthly or other periodic payment 
made by the Secretary to a veteran because of service, age or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the non service-connected death 
of the veteran.  38 U.S.C.A. § 101 (14) (2003).

In view of the above discussion, it is apparent that none of 
the requirements for entitlement to the nonservice-connected 
burial allowance were met in this case.  All of the evidence 
indicates that none of the requirements were met and there is 
no evidence that would support a finding that any of the 
requirements were met.  Therefore, a preponderance of the 
evidence is against the claim for nonservice-connected burial 
allowance.

With respect to entitlement to nonservice-connected death 
burial benefits, the law is dispositive of the matter.  As 
the veteran was not in receipt of VA pension benefits during 
his lifetime, the claim must be denied due to a lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to VA nonservice-connected burial benefits is 
denied.


	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


